Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 1 of 8 PageID #: 13
                                                                                                                         US007430471B2


(12) United States Patent                                                                           (10) Patent No.:                    US 7,430,471 B2
       Simon                                                                                        (45) Date of Patent:                           Sep. 30, 2008

(54)    METHOD AND SYSTEM FOR MONITORING                                                                6,658,572 B1 * 12/2003 Craig ........................ .. 726/16
        AVEHICLE                                                                                        6,717,527 B2       4/2004 Simon
                                                                                                        6 718 235 B1*      4/2004   B      I    ..................... .. 701/1
(75)    Inventor:     Franklin C. Simon, Hollywood, FL                                                   ’ ’                       fmlglan
                      (Us)                                                                              6,828,692 B2      12/2004 Simon
                                                                                                        6,847,864 B2 *     1/2005   GOtO et al. ................... .. 701/1
(73) Assignee: Payment Protection Systems, Inc.,                                                        6,870,467 B2       3/2005 Simon
                      Temecula, CA(US)                                                                  7,009,499 B2*      3/2006 Bernosky etal. ....... .. 340/4261
(*)     Notice:       Subject to any disclaimer, the term of this                              2002/0128769 A1             9/2002 Der Ghazarian et a1‘
                      patent is extended or adjusted under 35                                  2002/0140542 Al* 10/2002 Prokoskietal. .......... .. 340/552
                      U.S.C. 154(1)) by 0 days.                                                2003/0006886 A1*            1/2003 Gabbard ................ .. 340/4255
                                                                                               2004/0008103 A1*            1/2004   Kady et a1. .............. .. 340/552
(21)    Appl' NO" 11/257’122                                                                   2004/0093159 A1 *           5/2004 Bernesi etal.                    701/220
(22)    Filed.        0%25’2005                                                                2004/0204795 Al* 10/2004 Harvey etal. ................ .. 701/1
                                                                                               2005/0134438 A1   6/2005 Simon
(65)                     Prior Publication Data
        US 2006/0111822 A1              May 25, 2006
                  Related US. Application Data                                                                               (Commued)
(60)    Provisional application No. 60/621,075, ?led on Oct.                                                         OTHER PUBLICATIONS
        25, 2004.                                                                            TrackNet Online GPS Fleet Tracking Systemsifeaturing Discrete
                                                                                            Wireless . . . , downloaded from the Internet on Sep. 21, 2005 at
(51)    Int. Cl.                                                                            http://WWW.trackonline.corn/?num:18882278975.
        G08B 5/22                  (2006.01)
        G01C 21/26                 (2006.01)                                                                                 (Continued)
        G06F 17/00                 (2006.01)
(52)    US. Cl. ......................... .. 701/200; 701/2; 701/207;                       Primary ExamineriTan Q Nguyen
                                    340/571.2; 340/552; 307/102                              (74) Attorney, Agent, or Firm4CroWell & Moring LLP
(58)    Field of Classi?cation Search ................. .. 701/23,
                 701/32, 33, 35, 3, 207, 213, 2, 200; 340/426.1,                             (57)                           ABSTRACT
                        340/426.16, 429, 430, 571.2, 5.21, 5.52,
                  340/582, 991; 307/102; 342/357.07, 357.09
        See application ?le for complete search history.                                    A method for monitoring a vehicle includes detecting move
                                                                                            ment or activation of the vehicle, transmitting a signal indi
(56)                     References Cited                                                   cating movement or activation of the vehicle, to a control
                  U.S. PATENT DOCUMENTS                                                      center, transmitting any received operator identi?cation
                                                                                             information to the control center, and determining Whether an
       5,311,197 A *      5/1994    Sorden et al. ............. .. 342/457
                                                                                            operator identi?cation Was received Within a time interval of
       6,035,039 A *      3/2000    Tisdale et a1. ............. .. 380/249
                                                                                            the detected movement or activation of the vehicle.
       6,225,890 B1 *     5/2001    Murphy ............... .. 340/42619
       6,426,693 B1 *     7/2002    Inomata ............... .. 340/539.21
       6,489,897 B2      12/2002 Simon                                                                             28 Claims, 2 Drawing Sheets




                                                                 DETERMINE WHEIHER AN OPERATOR IDENTIFICATION
                                                                   WAS RECEIVED WITHIN A TIME INTERVAL OF THE
                                                                DETECTED MOVEMENT 0R Ac‘l'IvATloN OF THE VEHICLE




                                                         11A
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 2 of 8 PageID #: 14


                                                            US 7,430,471 B2
                                                                       Page 2

                US. PATENT DOCUMENTS                                        Discrete Wireless, GPS Fleet Management, Real Time Vehicle Track
                                                                            ing, Fleet Tracking System . . . , downloaded from the Internet on Sep.
 2006/0061476 A1 *      3/2006   Patil et a1. .............. .. 340/5724    21, 2005 at http://wwwdiscretewireless.com/indexasp.
                  OTHER PUBLICATIONS                                        DieselBoss, Fleet GPS Tracking and Truck Management System,
                                                                            downloaded from the Internet on Sep. 21, 2005 at http://www.
Advanced Tracking Technologies, Inc., GPS Vehicle Tracking Sys              dieselboss.com/tracldtrack.htm.
tems, GPS Tracking, downloaded from the Internet on Sep. 21, 2005
at http://wwwadvantrackcom.                                                 * cited by examiner
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 3 of 8 PageID #: 15


US. Patent                Sep. 30, 2008   Sheet 1 of2          US 7,430,471 B2


      ‘I02 ’\., DETECT MOVEMENT OR ACTIVATION OF THE VEHICLE       A

                                           V

        104 ,\      TRANSMIT A SIGNAL INDICATING MOVEMENT OR
                 ACTIVATION OF THE VEHICLE, TO A CONTROL CENTER
                                           I
                           RECEIVE ANY PROFFERED OPERATOR
             106%             IDENTIFICATION INFORMATION
                                           V
            TRANSMIT ANY RECEIVED OPERATOR IDENTIFICATION
      108 f      INFORMATION TO THE CONTROL CENTER
                                           V

      110      DETERMINE WHETHER AN OPERATOR IDENTIFICATION
            \    WAS RECEIVED WITHIN A TIME INTERVAL OF THE
              DETECTED MOVEMENT OR ACTIVATION OF THE VEHICLE
                                           I
               112 F\__      DETERMINE WHETHER A RECEIVED
                            OPERATOR IDENTIFICATION IS VALID
                                           I
   ‘I14 1 SET AN ALARM CONDITION IN A CASE WHERE A VALID OPERATOR
          IDENTIFICATION WAS NOT RECEIVED WITHIN THE TIME INTERVAL
                                           I
                      TRANSMIT LOCATION INFORMATION OF THE
                         VEHICLE TO THE CONTROL CENTER
                                           I
       118m DETERMINE A LOCATION OF THE VEHICLE BASED ON
               THE TRANSMITTED LOCATION INFORMATION
                                           I
       120 J‘ DETECT AT A LANDMARK A PRESENCE OF THE VEHICLE
                                           I
               TRANSMIT DATA IDENTIFYING THE VEHICLE AND A
      122 f LOCATION OF THE LANDMARK TO THE CONTROL CENTER
                                           I
             TRANSMIT DATA IDENTIFYING THE VEHICLE AND A
     124m LOCATION OF THE LANDMARK TO THE CONTROL CENTER


                                     FIGURE 1
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 4 of 8 PageID #: 16
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 5 of 8 PageID #: 17


                                                     US 7,430,471 B2
                               1                                                                      2
    METHOD AND SYSTEM FOR MONITORING                                   The information can be received, for example, by the moni
                A VEHICLE                                              toring system installed in the vehicle, for example via a token
                                                                       reader that reads or senses a token presented by the operator
  This application claims priority to US. Provisional Patent           such as credit card, a proximity tag, a radio frequency iden
Application No. 60/ 621,075 ?led in the US. Patent and                 ti?cation tag, or other token or device that can be used to
Trademark O?ice on 25 Oct. 2004, under 35 U.S.C. § 119(e).             present identi?cation or authentication information to the
US. Provisional Patent Application No. 60/621 ,075 is hereby           monitoring system. The reader can include, for example, a
incorporated by reference in its entirety.                             radio frequency identi?cation (RFID) reader, an electronic
                                                                       card reader, an optical sensor, or any other reader capable of
          BACKGROUND OF THE INVENTION                                  or arranged to receive information from the token presented
                                                                       by the operator. In an exemplary method, the operator pre
   1. Field of the Invention                                           sents biometric identi?cation such as a ?ngerprint, a retinal
  The present invention relates to a method and system for             pattern, a voice or speech sample, or any other biometric
monitoring a vehicle. More speci?cally, the vehicle can be             measure or combination of measures. Exemplary embodi
monitored With regard to many different functions, and                 ments of the monitoring system include scanners or other
appropriately controlled.                                              devices adapted to receive such biometric identi?cation, for
  2. Description of the Related Art                                    example, passive and/ or active image sensors, microphones,
  Systems are presently available to automatically provide             and so forth. A tactile or a voice operated user interface can
the present location of a truck to a communication or dispatch         also be used, to alloW the operator to present an alphanumeric
center, Whereby a location of the truck provided by an on         20   or other identi?cation code. Such a user interface can include,
board Global Positioning System (GPS) receiver is provided             for example, a keyboard, a voice-operated selection menu, a
to the communication or dispatch center via a radio trans              touch screen, and so forth. From block 106, control proceeds
ceiver mounted on the truck. Maintaining some control over             to block 108 Where any operator identi?cation information
monitored vehicles such as trucks, hoWever, Wouldbe of great           received by the monitoring system installed in a vehicle is
value to the industry.                                            25 transmitted to a control center.
                                                                         From block 108, control proceeds to block 110, Where a
            SUMMARY OF THE INVENTION                                   determination is made (for example, by the control center)
                                                                       Whether an operator identi?cation Was received by the moni
  A method for monitoring a vehicle includes detecting                 toring system Within a time interval of detected movement,
movement or activation of the vehicle, transmitting a signal      30   detected activation of the vehicle, or other detected tampering
indicating movement or activation of the vehicle, to a control         or action to the vehicle. The time interval can include a
center, transmitting any received operator identi?cation               predetermined time radius extending before and after the
information to the control center, and determining Whether an          detection, can be a time interval prior to the detection, and/or
operator identi?cation Was received Within a time interval of          can be a time interval folloWing detection of the movement,
the detected movement or activation of the vehicle.               35   activation or tampering. For example, the time interval can a
                                                                       one minute interval straddling the detection, a one minute
      BRIEF DESCRIPTION OF THE DRAWINGS                                interval immediately proceeding the detection, or a one
                                                                       minute interval folloWing a detection, for example, a ?rst
  The accompanying draWings provide visual representa                  detection Within a larger time interval. From block 110, con
tions Which Will be used to more fully describe the represen      40   trol proceeds to block 112 Where a determination is made
tative embodiments disclosed herein and can be used by those           Whether a received operator identi?cation is in fact a valid
skilled in the art to better understand them and their inherent        identi?cation. For example, “validity” can be based on
advantages. In these draWings, like reference numerals iden            Whether the identi?cation is knoWn to the control center,
tify corresponding elements.                                           Whether the identi?cation is current, Whether the identi?ca
  FIG. 1 shoWs an exemplary method.                               45   tion is associated With a class of users Who have authority or
  FIG. 2 shoWs an exemplary system.                                    permission to use the vehicle and so forth.
                                                                         From block 112, control proceeds to block 114 Where an
   DETAILED DESCRIPTION OF THE PREFERRED                       alarm condition is set in a case Where a valid operator iden
               EMBODIMENTS                                     ti?cation Was not received Within the time interval. The deter
                                                            50 minations of blocks 110 and 112, as Well as the setting of an
   FIG. 1 illustrates an exemplary embodiment including a      alarm condition, can be performed variously in one or more of
method Where in a ?rst block 102 movement or activation of     a monitoring system installed in the vehicle, and the control
a vehicle is detected. Movement can be sensed, for example,    center that communicates With the on-vehicle or in-vehicle
by a motion sensor, a shock sensor, or for example by signals          monitoring system.
from drive components of a vehicle. Activation of the vehicle     55     From block 114, control proceeds to block 116, Where the
can include, for example, sensing When vehicle doors have              monitoring system transmits location information of the
been opened, When an ignition sWitch has been partially or             vehicle to the control center. From block 116, control pro
Wholly activated, and so forth. Any device, signal or indica           ceeds to block 118, Where a location of the vehicle is deter
tion of entry or tampering With the vehicle can be used to             mined based on the transmitted location information. In a
represent detected movement or activation of the vehicle.         60   case Where the transmitted location information includes geo
From block 102, control proceeds to block 104 Where a moni             graphic coordinates provided by a global positioning system
toring system installed in the vehicle transmits a signal to a         (GPS) receiver onboard or nearby the vehicle, the location
control center indicating that movement, activation or other           information indicates the location directly and the determi
tampering With the vehicle has occurred. This signal can               nation is made, for example, by recogniZing or receiving the
include, for example, details regarding the incident being        65   transmitted location information. In other exemplary meth
reported. From block 104, control proceeds to block 106 or             ods and embodiments, the signal itself is used to determine or
any proffered operator identi?cation information is received.          help determine a geographic location of the vehicle, for
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 6 of 8 PageID #: 18


                                                        US 7,430,471 B2
                                3                                                                        4
example, in a con?guration Where multiple receivers at dif                example by preventing ignition of the engine, by limiting a
ferent locations receive the transmitted signal and a location            speed of the vehicle, by limiting transmission gear selection
of the vehicle (eg of the transmitter on or near the vehicle              of the vehicle, by activating the horn and/or lights of the
that is sending the signals) is determined by triangulation               vehicle in a distinctive pattern, and so forth. In another exem
using for example relative and/or absolute signal strengths               plary embodiment, an operator checks out a key for control
and/ or signal timing of the signal as received by the different          systems of the monitoring system and/or the vehicle in a
receivers. From block 118, control proceeds to block 120                  fashion made knoWn to the control center (e.g., via the same
Where a presence of the vehicle is detected at a landmark. A              mechanisms used by the monitoring system on or in the
landmark can be, for example, any geographic location. From               vehicle to receive or detect identi?cation information of the
block 120, control proceeds to block 122, Where data is trans             operator but located separately and/ or operating indepen
mitted identifying the vehicle and a location of the landmark,            dently of the vehicle. Thus, When the checked outkey is used
to the control center. Consider the folloWing speci?c                     to access and/ or operate the vehicle, operation of the vehicle
example. A parking stall contains an RFID tag or other                    by the operator is presumed to be correct and authoriZed to
machine-readable information tag or source that can be read               use the vehicle. In the landmark example described above,
or queried by the monitoring system on a vehicle so that When             identi?cation information of the landmark (e.g., a parking
a vehicle comes Within a predetermined distance of the land               garage) can simply be an identi?cation number or code des
mark (eg the parking stall), the parking stall Will provide               ignating the landmark, Which the control center can, for
location and/ or identi?cation information of the parking stall           example, use to access or locate geographic location infor
to the monitoring system on or in the vehicle, Which can then             mation of the landmark, for example via a lookup table
report or transmit this information to the control center to         20   indexed by landmark name. In any event Where the control
inform the control center of the vehicle’ s current location. In          center receives an indication that the vehicle has been acti
another exemplary embodiment, the vehicle can include an                  vated or tampered With, and the control center does not
RFID tag or other machine readable passive or active infor                receive valid operator identi?cation information compliant
mation source or device Which can be read by a reader at the              With predetermined restrictions (e.g., Within a predetermined
parking stall or other landmark, and provide vehicle and/or          25   time interval of the activation) then the control center can
operator information to the landmark Which can then transmit              conclude that use of action upon the vehicle is unauthorized
some or all of this information in addition to information                and corrective action should be taken, for example by alerting
identifying or characterizing landmark, to the control center.            a user or operator of the control center, alerting laW enforce
These embodiments can be implemented, for example, With                   ment of?cials or agencies, and so forth.
passive RFIDs, active RFIDs, or any other suitable technol           30     In an exemplary embodiment, the monitoring system can
ogy. From block 124, control may return to block 102, for                 be used to identify and track vehicles for sale at a vehicle
example in an instance Where the vehicle is shut doWn, the                dealership, vehicles in custody of a vehicle dealership and/or
operator is disassociated from, or released from responsibil              repair station that are aWaiting repair or that have been
ity, the vehicle so that the vehicle aWaits a neW operator. The           repaired, and so forth. This can be especially useful for track
blocks shoWn in FIG. 1 can be variously omitted and/or               35   ing a rental and/or for-sale and/or for-sale ?eet of vehicles, to
performed in a different sequence than that shoWn. In addi                provide sales information (for example Which cars are being
tion, vehicle status and/or speci?cation information can be               demonstrated and by Which salesmen, and Which cars appear
transmitted together With or in addition to other information             to be more popular) to identify vehicles requiring preventive
such as operator identi?cation and vehicle location and                   maintenance (e.g., cars that have loW batteries, to identify
vehicle identi?cation from the monitoring system to the con          40   precisely Where a particular vehicle is located at the dealer
trol center. For example, mechanical status of various systems            ship or repair station, to demonstrate security products for
and subsystems of the vehicle can be transmitted, including               after market sale to customers, and so forth. In an exemplary
for example, battery voltage, ?uid levels and/or pressures                embodiment, the control center includes a receiving antenna,
such as tire pressure, engine oil pressure, engine oil tempera            a control panel With one or more computer interfaces, and the
ture, engine oil level, fuel level, coolant level, vehicle payload   45   monitoring system on or in a vehicle includes a transmitter.
status, or any other fault or status codes relating to capacities,        The monitoring system and the control center can each
capabilities, status and/or activity of the vehicle. Thus, the            include one or more computers and/or microprocessors or
vehicle can be remotely monitored, and in accordance With                 other computing machines or capacities to support the func
exemplary embodiments can be associated With or assigned                  tions described herein. In the auto dealership example, receiv
to a particular operator. Operator identi?cation information         50   ing antennas connecting to the control center can be placed at
can be unique to that particular operator, and/or can include             intervals along a boundary of a geographic Zone, for example
identi?cation information unique to a group of operators.                 at intervals of 250 feet along a perimeter of a dealership
  Thus, exemplary monitoring systems and/or methods                       inventory lot. The antennas can be each provided With an
alloW a particular operator to be associated With a particular            independent poWer source, can be supplied by a common
vehicle, and also alloW the control center to become aWare of        55   poWer source, or can be otherWise arranged or con?gured.
unauthoriZed usage of the vehicle, for example When the                   Connections betWeen a receiving antenna and the control
vehicle is operated and a (valid) operator identi?cation has              center can be formed by Wireless radio and/ or optic commu
not been received, has not been received Within acceptable                nications, via cable communications (electric or optical), or
time constraints, or is otherWise unacceptable and thus merits            in any combination thereof including, but not limited to, a
an alarm or Warning to be raised to or by the control center, so     60   computer netWork such as an internet, a local area netWork,
that responsive or corrective action can be initiated.                    the internet, the WorldWide Web, and so forth. The monitoring
  In an exemplary embodiment, the monitoring system can                   system onboard or on the vehicle can include different kinds
prevent complete or partial activation of the vehicle, for                of transmitters, including for example a service hat transmit
example by preventing the vehicle’s engine from being                     ter, a hard Wired transmitter, a transmitter located in a dash or
started until after an acceptable operator identi?cation has         65   instrument console of the vehicle, and so forth. The transmit
been presented to and received by the monitoring system. The              ters on or in the vehicle can include various human and/or
vehicle can of course be disabled in various Ways, for                    machine interfaces, for example a radio frequency identi?ca
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 7 of 8 PageID #: 19


                                                      US 7,430,471 B2
                               5                                                                        6
tion reader. The in dash vehicle transmitter or monitoring                A machine readable medium can include softWare or a
system can also include a motion detector and can, for                  computer program or programs for causing a computing
example, be simply placed on a dashboard of the vehicle and             device to perform the methods and/or techniques described
can include a ?ashing red light or other signal mechanism to            herein.
alert people that the car is equipped With various protective or           It Will also be appreciated by those skilled in the art that the
alarm system features. In an exemplary embodiment, the                  present invention can be embodied in other speci?c forms
control center can relay or publish an alarm condition to other         Without departing from the spirit or essential characteristics
control centers or agencies or individuals via any appropriate          thereof, and that the invention is not limited to the speci?c
communication pathWay or mechanism, for example via tele                embodiments described herein. The presently disclosed
                                                                        embodiments are therefore considered in all respects to be
phone, electronic page, facsimile transmission, e-mail, or
other communication.                                                    illustrative and not restrictive. The scope of the invention is
                                                                        indicated by the appended claims rather than the foregoing
   FIG. 2 illustrates an exemplary embodiment, Wherein a                description, and all changes that come Within the meaning
vehicle 220 includes a monitoring system comprising an                  and range and equivalents thereof are intended to be
RFID reader 218, a global positioning system receiver 21 0, an          embraced therein. The term “comprising” as used herein is
ID or token reader 212, at a transceiver 214 all connected to a         open-ended and not exclusive.
microprocessor 216 that coordinates activities of the moni                What is claimed is:
toring system. As shoWn in FIG. 2, the transceiver 214 alloWs             1. A method for monitoring a vehicle, comprising:
the monitoring system to communicate via receivers 204, 206               detecting movement or activation of the vehicle;
and 208 With a control center 202. The center 202 can be
                                                               20         transmitting a signal indicating movement or activation of
connected to one or more of the receivers in various Ways. For
                                                                             the vehicle, to a control center;
example, FIG. 2 shoWs a Wireless communication link 232                   transmitting any received operator identi?cation informa
betWeen the control center 202 and the receiver 206, a cable                tion to the control center;
link 230 such as a Wire carrying voltage and/or current signals           determining Whether an operator identi?cation Was
or an optical ?ber carrying light signals. The links 226 and       25       received Within a time interval of the detected movement
224 can be implemented in the same fashion as the link 230.
                                                                             or activation of the vehicle;
As shoWn in FIG. 2, communications from the transceiver                   detecting at the vehicle the presence of a landmark; and
214 to the control center 202 can travel sequentially through             transmitting data identifying the landmark and/or a loca
different communication media or mechanisms, for example                     tion of the landmark to the control center.
via a Wireless link 222, a Wired link 224, then through a          30     2. The method of claim 1, comprising:
netWork 236 such as, for example, the internet, and another               determining Whether an operator identi?cation Was
Wired link 226. Data storage capacity or capability can be                  received prior to the detected movement or activation of
provided at the control center 202 and/or in the monitoring
                                                                             the vehicle;
system onboard the vehicle 220, for example to provide an                 determining Whether a received operator identi?cation is
archive or a history of data, to collect data betWeen transmis     35        valid; and
sions or communications or for any other purpose. The con
                                                                          setting an alarm condition in a case Where a valid operator
trol center 202, and also the monitoring system onboard the                  identi?cation Was not received prior to the detected
vehicle 220, can each include various user interfaces, such as               movement or activation of the vehicle.
display screens, keyboards, touch screens, joy sticks, “mice”,            3. The method of claim 1, comprising:
a camera, a scanner, and so forth.                                 40     setting an alarm condition When the determining indicates
   Software packages, elements or modules for variously pro                  that an operator identi?cation Was not received Within
viding the functions described herein, can be implemented on                 the time interval.
a computer. These softWare processes running on the com                   4. The method of claim 3, comprising: transmitting loca
puter can additionally or alternatively be implemented in a             tion coordinates of the vehicle provided by a Global Position
distributed fashion external to the netWork using for example      45   ing System receiver co-located With the vehicle.
distributed computing resources, and/ or can be implemented               5. The method of claim 3, comprising:
using resources of the netWork.                                           transmitting a beacon signal from the vehicle;
  The methods, logics, techniques and pseudocode                          receiving the beacon signal at a plurality of different loca
sequences described herein can be implemented in a variety                   tions; and
of programming styles (for example Structured Program              50     determining a location of the vehicle based on the beacon
ming, Object-Oriented Programming, and so forth) and in a                    signal received at the plurality of different locations.
variety of different programming languages (for example                   6. The method of claim 5, Wherein the control center per
Java, C, C++, C#, Pascal,Ada, and so forth). In addition, those         forms the determining of the location of the vehicle.
skilled in the art Will appreciate that the elements and methods          7. The method of claim 5, Wherein the beacon signal
or processes described herein can be implemented using a           55   includes one or both of the signal indicating movement or
microprocessor, computer, or any other computing device,                activation of the vehicle and a signal including received
and can be implemented in hardWare and/or softWare, in a                operator identi?cation information.
single physical location or in distributed fashion among vari              8. The method of claim 3, Wherein the steps of transmitting
ous locations or host computing platforms. Agents can be                are performed by a radio communications device co-located
implemented in hardWare and/or softWare or computer pro            60   With the vehicle, and Wherein a radio communications service
gram(s) at any desired or appropriate location. Those skilled           provider that supports operation of the radio communications
in the art Will also appreciate that softWare or computer pro           device indicates a location of the radio communications
gram(s) can be stored on a machine-readable medium,                     device to the control center.
Wherein the softWare or computer program(s) includes                       9. The method of claim 8, Wherein the radio communica
instructions for causing a computing device such as a com          65   tions device is a cellular phone and the radio communications
puter, computer system, microprocessor, or other computing              service provider is a cellular communications service pro
device, to perform the methods or processes.                            vider.
Case 4:19-cv-00727-ALM Document 1-2 Filed 10/04/19 Page 8 of 8 PageID #: 20


                                                    US 7,430,471 B2
                             7                                                                       8
   10. The method of claim 1, wherein the detection is per              18. The method of claim 17, comprising: transmitting loca
formed by a Radio Frequency IDenti?cation transceiver at the          tion coordinates of the vehicle provided by a Global Position
vehicle and a Radio Frequency IDenti?cation tag at the land           ing System receiver co-located With the vehicle.
mark.                                                                   19. The method of claim 17, comprising:
   11. The method of claim 1, Wherein the detection is per              transmitting a beacon signal from the vehicle;
formed by a Radio Frequency IDenti?cation transceiver at the            receiving the beacon signal at a plurality of different loca
landmark and a Radio Frequency IDenti?cation tag at the                    tions; and
vehicle.                                                                determining a location of the vehicle based on the beacon
  12. The method of claim 1, comprising:                                   signal received at the plurality of different locations.
  transmitting operational information regarding the vehicle            20. The method of claim 19, Wherein the control center
     to the control center, Wherein the operational informa           performs the determining of the location of the vehicle.
     tion includes one or more of speci?cations of the                  21. The method of claim 19, Wherein the beacon signal
    vehicle, ?uid levels in subsystems of the vehicle, vehicle        includes one or both of the signal indicating movement or
     subsystem fault codes and/or status codes, battery level,        activation of the vehicle and a signal including received
     speed(s) of the vehicle, and velocities of the vehicle.          operator identi?cation information.
  13. The method of claim 1, comprising:                                 22. The method of claim 17, Wherein the steps of transmit
  receiving operator identi?cation information via a reader at        ting are performed by a radio communications device co
    the vehicle, Wherein the information is provided to the           located With the vehicle, and Wherein a radio communications
     reader via a token.                                              service provider that supports operation of the radio commu
  14. The method of claim 1, comprising:                         20   nications device indicates a location of the radio communi
  receiving operator identi?cation information via a reader at        cations device to the control center.
    the vehicle, Wherein the reader reads biometric informa              23. The method of claim 22, Wherein the radio communi
    tion of the operator.                                             cations device is a cellular phone and the radio communica
  15. A method for monitoring a vehicle, comprising:                  tions service provider is a cellular communications service
  detecting movement or activation of the vehicle;
                                                                 25   provider.
                                                                         24. The method of claim 15, Wherein the detection is per
  transmitting a signal indicating movement or activation of
                                                                      formed by a Radio Frequency IDenti?cation transceiver at the
    the vehicle, to a control center;                                 vehicle and a Radio Frequency IDenti?cation tag at the land
  transmitting any received operator identi?cation informa            mark.
    tion to the control center;                                  30      25. The method of claim 15, Wherein the detection is per
  determining Whether an operator identi?cation Was                   formed by a Radio Frequency IDenti?cation transceiver at the
    received Within a time interval of the detected movement          landmark and a Radio Frequency IDenti?cation tag at the
    or activation of the vehicle;                                     vehicle.
  detecting at a landmark the presence of the vehicle; and              26. The method of claim 15, comprising:
  transmitting data identifying the vehicle and a location of    35     transmitting operational information regarding the vehicle
     the landmark to the control center.                                   to the control center, Wherein the operational informa
  16. The method of claim 15, comprising:                                  tion includes one or more of speci?cations of the
  determining Whether an operator identi?cation Was                        vehicle, ?uid levels in subsystems of the vehicle, vehicle
    received prior to the detected movement or activation of               subsystem fault codes and/ or status codes, battery level,
     the vehicle;                                                40        speed(s) of the vehicle, and velocities of the vehicle.
  determining Whether a received operator identi?cation is              27. The method of claim 15, comprising:
     valid; and                                                         receiving operator identi?cation information via a reader at
  setting an alarm condition in a case Where a valid operator             the vehicle, Wherein the information is provided to the
     identi?cation Was not received prior to the detected                  reader via a token.
     movement or activation of the vehicle.                      45     28. The method of claim 15, comprising:
  17. The method of 15, comprising:                                     receiving operator identi?cation information via a reader at
                                                                          the vehicle, Wherein the reader reads biometric informa
  setting an alarm condition When the determining indicates
                                                                          tion of the operator.
     that an operator identi?cation Was not received Within
     the time interval.                                                                      *   *   *   *   *
